department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date date date uil dear file the returns in accordance with their this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number employer_identification_number legend e e z w s o v o a i u o y w u o t u o t dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated on date under the state m not for profit corporation act article ill of your incorporating document states that you are organized exclusively for charitable and other exempt purposes within the meaning of sec_501 of the code further you will not carry on any activities which are impermissible for an organization which is tax exempt under sec_501 of the code your specific purposes as stated in article ill are t he acquisition financing ownership and operation of dormitory and other ancillary facilities at institutions of higher learning in the state of m and elsewhere in the united_states article iv of your incorporating instrument provides that no part of your net_earnings shall inure to the benefit of any private individual article vi provides that upon your dissolution remaining assets shall be distributed for one or more exempt purposes within the meaning of code sec_501 or to a federal state_or_local_government organization for public purposes in conformity with the purposes stated in article ill in response to form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code concerning your present and proposed activities you restate the language from article ill above you then state that the student housing facilities will be located on campus and will be available only to students enrolled at the institution and their dependents if married student housing is made available initially you reported discussions with two colleges in the state of m at the time that you submitted your exemption application you were unable to determine whether either of the two institutions might ultimately utilize your services your stated the intention is to be available to the educational institutions to the extent that they find it necessary to provide ‘privatized’ student housing for their students and do not have access to any other viable not for profit corporation the corporation will not take any fees disbursements will be solely for operating_expenses and debt retirement and once debt on the facilities is retired the ownership of the facilities will be transferred to the educational_institution your intention is that such institution be closely involved with the operations of the student housing you have indicated that no member of your board_of directors will be an owner or employee of any developer involved with any of your projects you anticipate that your financial support will be from student housing rents you indicated that all revenues will be applied to servicing the debt operational expenses and for a reserve to be used to improve or replace existing housing facilities if there is a surplus you plan to return it to the educational_institution where the student housing is located in conjunction with the educational institutions you will begin activity by hiring a developer and or contractor for the construction of the student housing if any of the facilities are managed by someone other than the educational_institution then you will adhere to the procedures for management contracts set forth in revproc_2001_39 2001_2_cb_38 you have also indicated that you will enter into a ground lease with the institution in which the housing is to be constructed the rentals charged to students will be at rates designed to pay your expenses and will be approved by the particular college or university the financing for the acquisition and development of college housing will be done with tax exempt debt the specifics of which are not yet determined your president b has stated that he was contacted by representatives of two m universities regarding their desire for privatized student housing and asking if a not-for-profit corporation could be formed in order to assist them with this desire to the extent that either of them moves forward with their plans for development of student housing you would be available to them as a potential financing vehicle you state that the contract that you will have with the university will be the ground lease agreement the ground lease will be the nexus between the university and your organization and will provide all of the requirements that the university has for us to construct on their property you have stated that no ground lease presently exists and if the university is unwilling to sign a ground lease you will not participate in the financing you have stated that no payments will be made to any of your officers or members of your board_of directors we inquired how you will determine that an educational_institution does not have adequate housing for its students you responded that that is a determination to be made by the university on the basis of such factors as current utilization of existing facilities waiting lists and anticipated increases in enrollment additionally before we agree to act as the issuer for the bonds we would require that a needs assessment be conducted by an independent third party addressing the housing demand the type of facilities that should be constructed and the amenities that should be included also since the construction of these facilities will be accomplished through the use of tax-exempt_bonds the underwriters for those bonds together with any rating agencies or banks that might be involved will need to be comfortable that in fact the facilities will be able to be rented at rates that will provide for payment of the bonds your president b explained why the rental rate for the proposed student housing facility will be comparable to the existing market as follows all of the universities with whom have ever had conversation require that new facilities not only be competitive with other existing facilities but also with the surrounding marketplace the needs assessment discussed in question will also address competitive facilities in the surrounding areas and the rental rates being charged you have stated that the developer will be an entity that is selected by the university these facilities are being built for the university and it is our desire that they get exactly what they need and bargain for the university will select the developer and will have the right of approval on all plans however since the facilities will actually be owned by you the contract will be between the developer and you subject_to the approval of the university we inquired as to who has the expertise to issue the tax exempt bonds and why specifics have not been provided about the bond financing needed to build the student housing in response you state that your president b has a background in the issuance of tax exempt bonds having worked as bond counsel on the issuance of bonds worth in excess of three billion dollars in his career in addition your vice president c had a long career with n a well known financial services firm as both an underwriter and a trader however whoever is selected as the underwriter for the bonds will largely control the manner in which they are issued even though the bonds will be issued by you the success of this issue and the specifics of the issue will be dependent at least in large part on the university for whom the bonds are being issued because the student housing will need to be self liquidating and as it will be your only asset the term of the bonds will probably be relatively long years in order that the rents may be kept down to the competitive levels we inquired as to whether you will operate below cost and if so how you responded that you will operate at virtually no cost the housing project will be self sustaining and the debt on it will be self liquidating you also indicated that your officers and directors will not receive any compensation and you will have no employees all of your services will be accomplished through contracts with third party vendors you have stated that you are not going to market or design student housing facilities that will be done through contracts entered into with third party providers subject_to the approval of the university our goal is to be of assistance to educational institutions and to provide them with an additional method of financing their student housing needs in a letter dated date responding to our inquiry dated date you state that your president b has on occasion been contacted by a developer o where they have had discussions with a college that is looking to do tax-exempt_financing and would like to use an unrelated c this has happened on two occasions prior to this one and on each of these occasions b created a c corporation and financings were completed for the colleges you state that you will own a student housing facility once such facility is completed the revenue from the facility will be used to retire the debt and to pay whatever operating_expenses you incur once the debt is retired the facility will be transferred to the college the set up fees and administrative fees which have been minimized to date have been paid out of b’s pocket b will represent you during the bond financing will review the bond documents and will render the required opinion as it relates to you for these services b will receive compensation from bond proceeds you have indicated that to complete the construction and management of a student housing facility you will enter into contractual arrangements with a number of entities none of which have been identified to date however each of such entities will be paid either from the proceeds of a bond issue or from the revenues of the project itself you have stated that b will not be acting as bond counsel on any student housing project he will represent only you as the borrowing entity and will be paid a fee for such services however you state as a bond counsel with years of experience b has been involved in financing a few student housing projects and has utilized a similar c structure on two previous occasions additionally b while with a larger national law firm represented the p housing authority and was involved in a few low cost housing projects in addition you have indicated that for the most part all service providers will be selected by the college they will select bond counsel and underwriters although your organization will be a separate legal entity from the college all things are being done for the benefit of the college and the college would remain very closely involved in all decisions as to competitive bidding you assume that the colleges will utilize whatever structure they normally utilize for the selection of their service providers in a letter dated date you stated that as indicated in your previous letter you intend to be a sole purpose entity you were originally created pursuant to requests made by the q campus of university of r however since we originally filed over two years ago r utilized other avenues for their tax-exempt_financing if we receive our determination we would potentially be available for their next phase or possibly some other project you state that bond proceeds would be utilized for construction debt service a reserve fund capitalized_interest and up to to pay for the costs of bond issuance we asked whether any of your officers or directors will provide goods or services directly or indirectly to any facility which you will own or operate you responded that the only service provided by an officer would be the legal representation of the corporate entity you in the issuance process law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes and no part of the earnings_of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes as specified in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_501 -1 d ii of the regulations provides that an organization is not organized or operated exclusively for any of the purposes specified in sec_501 of the code unless it serves a public rather than a private interest thus to qualify under sec_501 of the code an organization must establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or the creator’s family shareholders of the organization or persons controlled directly or indirectly by such private interests in general an organization which applies for recognition has the burden of proving that it clearly meets all the requirements of the particular code section under which it has applied see 318_f2d_632 cir and 312_f2d_203 cir revproc_2008_9 2008_2_irb_258 states in sec dollar_figure that exempt status may be recognized in advance of the organization’s operations if proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling revrul_63_220 1963_2_cb_208 describes a corporation that was organized primarily for the purpose of extending loans to needy students of a college to enable them to complete their educational programs certain loans were granted on an unsecured basis while others required a type of security both types of loans were made at the same nominal rate of interest which was substantially lower than commercial interest rates thereby representing a substantial saving to the students the ruling holds that such activity serves a charitable purpose by making loans available to students at substantially less than commercial rates the fact that under certain circumstances sécurity is required before a loan may be granted is not sufficient to destroy the charitable aspect of the organization's purposes and activities revrul_64_274 1964_2_cb_141 describes an organization that provides free housing scholarships and books to students who could not otherwise attend college because of a lack of funds the service ruled that under these circumstances the organization was exempt because it was advancing education by relieving the poverty of the students revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education revrul_76_336 1976_2_cb_143 describes an organization formed by community leaders to provide housing for students of a particular college in response to studies by staff members of the college showing that the college lacked suitable housing to meet the needs of students the college was financially unable to provide housing additionally many of the students in its primary service area live at such a distance that daily commuting is not reasonably possible the organization operates a housing facility for students adjacent to the college campus all students of the college are eligible to apply for the housing applications for housing are accepted on a first come-first served basis charges to students for the housing approximate costs including debt retirement the organization is not controlled by the student residents or by the college however the college and the organization consult and cooperate to ensure that the needs of the college and its students are served by the operation of the housing facility the organization is governed by a board_of directors composed of community leaders the organization's income is from rentals of the housing facilities and from contributions its disbursements are for operating_expenses and debt retirement the ruling holds that the organization provides needed student housing that is not otherwise available attend the college are eligible to apply for residence under these circumstances the organization is both helping the college which is unable to provide adequate student housing to fulfill its educational_purposes and aiding the students to attain an education therefore the activities of the organization are advancing education all students who in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes analysis and conclusion you have failed to establish that your operations will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose providing housing for students in the manner you have described absent special facts and circumstances is a trade_or_business that is not a charitable activity an organization providing student housing may qualify for exemption if certain facts and circumstances are present for example serving a class of students recognized as a charitable_class however you do not restrict your services to a charitable_class of students such as low- income nor do you provide free housing or below cost services providing services at cost and solely for exempt_organizations is not sufficient to characterize the activity as charitable see rev ruls and supra in addition you have also failed to establish that you will provide any other charitable activities to the affiliated educational institutions unlike rev ruls and supra where exemption was based primarily on the element of control by or on behalf of an exempt_organization and providing assistance to specific colleges your primary purpose is to provide financing and housing services to a number of colleges and universities this structure prevents you from being controlled by any one educational_institution or by any one community instead you are an independent organization not created by the community or in conjunction with the educational institutions that you intend to become affiliated with while you plan to include members of the community and the university on the board there is no evidence that members of the local community or directors of the educational institutions will have any significant involvement in contribute to or otherwise participate in your actual operations finally your role is primarily that of developer you are operated for the substantial nonexempt purpose of marketing and designing projects and to act as a vehicle for financing the projects through tax-exempt_bonds the essential facts and circumstances of both revrul_67_217 and community control college involvement and below cost operations are absent from your structure and operations your overall structure is designed to be self-supporting without regard to the educational institutions you are servicing such activity is not an exempt activity but a trade_or_business accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
